Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 11/29/2021 Claims 1-4 have been amended. Claims 1-4 are currently pending and have been considered below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geoffrey Grindrod on 2/17/2022.
The application has been amended as follows: 

CLAIM 1. (CURRENTLY AMENDED)
A method for protecting original files from unauthorized access, comprising:
	reading each successive bit of each successive byte from each original file, for each respective bit read from each successive byte from each original file, appending [[it]] each respective bit of each successive byte a respective successive byte of a respective successive protected site data file
	reading each successive bit of each successive byte from an original plurality of input allowed physical restore locations, and, for each respective bit read from each successive byte from the original plurality of input allowed physical restore locations, appending [[it]] each respective bit of each successive byte to a respective successive byte of a respective successive protected site buffer
	updating [[the]] header content of each respective protected site data file of the plurality of output protected site data files with [[the]] content [[of]] within each respective  of the plurality of output protected site buffers; and 
	processing the plurality of output protected site data files, by storing each protected site data file of the plurality of output protected data files at a physical storage site or an online storage site, where at least one of the plurality of output protected site data files is stored at the physical storage site, and at least one of the plurality of output protected site data files is stored at the online storage site.

CLAIM 2. (CURRENTLY AMENDED)
A method for restoring files protected from unauthorized access, comprising:
	processing a plurality of input protected site data filesinput protected site data files from a physical storage site or an online storage site, wherein at least one of the plurality of input plurality of input protected site data files is retrieved from the online storage site;
	reading [[the]] header content of each respective input protected site data file of the plurality of input protected site data files into each respective input protected site buffer
	reading each successive bit of each successive byte from each successive input protected site buffer, and, for each respective bit read from each successive byte from each successive input protected site buffer, appending [[it]] each respective bit from each successive byte to a respective successive byte of a
	confirming that a user’s current physical location is within a predetermined radius of at least one of the plurality of output allowed physical restore locations; and
	after confirmation, processing the plurality of input protected site data files, by reading each successive bit of each successive byte from each successive protected site data file, and, for each respective bit read from each successive byte from each successive protected site data file, appending eachrespective bit into an original file.

CLAIM 3. (CURRENTLY AMENDED)
A computer program product for protecting original files from unauthorized access, the computer program product implemented on a computing device, wherein the computer program product comprises program instructions to:

	receive a selection from the user on a second graphical user interface, indicating a designated plurality of input allowed physical restore locations;
	receive a selection from the user on a third graphical user interface, indicating an input number of storage sites to be used to protect the plurality of selected input original files;
	read each successive bit of each successive byte from each original filethe plurality of selected input original files, and, for each respective bit read from each successive byte from each original file, append [[it]] each respective bit of each successive byte to a respective successive byte of a respective successive protected site data file
	read each successive bit of each successive byte from the designated plurality of input allowed physical restore locations, and, for each respective bit read from each successive byte from the designated plurality of input allowed physical restore locations, append [[it]] each respective bit of each successive byte to a respective successive byte of a respective successive protected site buffer
	update [[the]] header content of each respective protected site data file of the plurality of output protected site data files with [[the]] content [[of]] within each respective  of the plurality of output protected site buffers; and
	process the plurality of output protected site data files, by storing each protected site data file of the plurality of output protected data files at a physical storage site or an output protected site data files is stored at the physical storage site, and at least one of the plurality of output protected site data files is stored at the online storage site.

CLAIM 4. (CURRENTLY AMENDED)
A computer program product for restoring files protected from unauthorized access, the computer program product implemented on a computing device, wherein the computer program product comprises program instructions to:
	receive a selection from a user on a first graphical user interface indicating a plurality of 
	retrieve each protected site data file of the plurality of input protected site data files from [[each]] the plurality of input physical storage sites or online storage sites, where at least one of the plurality of input protected site data files is retrieved from the physical storage site, and at least one of the plurality of input protected site data files is retrieved from the online storage site;
	store each retrieved protected site data file into a local system restore folder, resulting in a plurality of retrieved input protected site data files;
	receive a selection from the user on a second graphical user interface about which plurality of retrieved input protected site data files should be restored;
	receive a selection from the user on a third graphical user interface about a target folder that the selected plurality of retrieved input protected site data files should be restored to;
respective protected site data file of the selected plurality of retrieved input protected site data files into each respective input  protected site buffer
	read each successive bit of each successive byte from each successive input protected site buffer, and, for each respective bit read from each successive byte from each successive input protected site buffer, append [[it]] each respective bit from each successive byte to a respective successive byte of a
	confirm that a user’s current physical location is within a designated radius of at least one of the plurality of output allowed physical restore locations; and
	after confirmation, process the selected plurality of retrieved input protected site data files, by reading each successive bit of each successive byte from each successive protected site data file of the selected plurality of retrieved input protected site data files, and, for each respective bit read from each successive byte from each successive protected site data file, appending eachrespective bit into an original file.



Allowable Subject Matter
Claims 1-4 are allowed as amended.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record being “Biskeborn” (US 9489525), “Lowry” (US 2002/0042859), and 
What is missing from the prior art is a method and computer program product for protecting data files and a corresponding method and computer program product for restoring those data files in accordance with the specific functionalities recited by claims 1-4. Thus, the prior art of record, when considered individually or in combination, does not teach or suggest the subject matter claimed by claims 1-4, and thus these claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491